Citation Nr: 1746446	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-32 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to an initial compensable rating for Achilles and peroneus tendonitis of the right foot.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to July 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was previously before the Board in September 2016 when it denied service connection for tinnitus and a left foot disorder, and remanded claims for initial compensable ratings for bilateral hearing loss and a right foot disability for additional development.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has been manifested by no worse than level I hearing loss in both ears.

2.  The Veteran's right foot disability has not been manifested by moderate or more severe symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2016).

2.  The criteria for an initial compensable rating for Achilles and peroneus tendonitis of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, DC 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Bilateral Hearing Loss

Rating Criteria

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Examinations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  See 38 C.F.R. § 4.85.  The results are analyzed using tables contained in 38 C.F.R. § 4.85, DC 6100.

The rating schedule for hearing loss provides that evaluations of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second (Hertz).  To evaluate the degree of disability from defective hearing, the rating schedule established eleven auditory acuity levels designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.

38 C.F.R. § 4.86(a) provides that when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The Veteran was afforded a VA audiological examination in regard to this claim in February 2010.  The examiner reported the following pure tone thresholds, in decibels:

February 2010

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
25
25
30
40
30
LEFT
25
20
25
45
28.8

The average pure tone threshold was 30 in the right ear and 28.8 in the left ear.  Speech discrimination revealed scores of 100 percent in the right ear and 100 percent in the left ear.  The results correspond to level I hearing loss in the right ear and level I hearing loss in the left ear.  When combined, the results reflect a noncompensable disabling evaluation for the Veteran's hearing loss.  38 C.F.R. § 4.85.  In addition, the findings do not show an exceptional pattern of hearing impairment and, thus, 38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

Thereafter, pursuant to the September 2016 Board remand, the Veteran was afforded another VA audiological examination in October 2016.  The examiner reported the following pure tone thresholds, in decibels:

October 2016

HERTZ

1000
2000
3000
4000
AVG.
RIGHT
20
20
20
30
22.5
LEFT
20
25
35
45
31.3

The average pure tone threshold was 22.5 in the right ear and 31.3 in the left ear.  Speech discrimination revealed scores of 94 percent in the right ear and 94 percent in the left ear.  The examiner noted that the Veteran reported difficulty hearing in the television, while speaking on the telephone, and in the presence of background noise.  The results correspond to level I hearing loss in the right ear and level I hearing loss in the left ear.  When combined, the results of the October 2016 examination also reflect a noncompensable disability evaluation for the Veteran's hearing loss.  38 C.F.R. § 4.85.  The findings do not show an exceptional pattern of hearing impairment and, thus, 38 C.F.R. § 4.86 is not applicable.  38 C.F.R. §§ 4.85, 4.86, DC 6100.

In consideration of this evidence, the Board finds a compensable rating for this disability is not warranted at any point during the appeal.  In his June 2010 notice of disagreement, the Veteran contended that his hearing loss should be rated at a compensable level.  However, the mechanical hearing testing of record shows that the Veteran's hearing loss is correctly evaluated as noncompensably disabling.  Additionally, the functional effects of the hearing loss mentioned at the VA examination are contemplated by the hearing loss rating.

The Board has considered the benefit-of-the-doubt rule.  However, because the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a higher initial rating is not warranted.

Right Foot Achilles and Peroneus Tendonitis

Rating Criteria

Under DC 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A note to DC 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, DC 5284. 

Analysis

Post-service VA treatment records show that the Veteran reported experiencing right foot pain in December 2009.  X-rays showed no degenerative changes.  

The Veteran was examined by VA in regard to this claim in January 2010.  The Veteran reported symptoms of pain at the Achilles tendon and lateral foot areas and cramping and stiffness in his right foot.  However, he did not report experiencing flare-ups of such condition.  The examiner found evidence of tenderness and abnormal weight bearing, but not painful motion, swelling, instability, or weakness.  He also did not find the presence of a fracture or dislocation, hammertoes, hallus valgus, vascular foot abnormality, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, pes planus, muscle atrophy, or foot deformity.   The examiner diagnosed the Veteran with Achilles and peroneus tendonitis of the right foot.  She reported that this injury causes the Veteran mild problems with exercise, participating in sports, and driving but no effects on his ability to perform chores, shop, travel, bathe, groom, or dress.

Thereafter, pursuant to the Board's September 2016 remand, the Veteran was afforded another VA examination in October 2016.  The Veteran reported almost daily moderate right foot pain that is worse with prolonged standing, walking, or exposure to cold.  The examiner reported that the Veteran has moderately severe thick, crusted skin on the ball, lateral surface, and heel of his right foot.  He also reported that diagnostic testing showed that the Veteran's joint spaces are preserved with no acute fractures, dislocation, or significant degenerative changes and that his soft tissues are unremarkable.  He further reported that such testing showed small calcaneal enthesophytes, but no bony erosions.  The examiner found that the Veteran exhibited pain during his right foot examination which contributes to functional loss.  However, he concluded that the Veteran has heel spurs in his right foot, but no current diagnosis of tendonitis in regard to his Achilles or peroneus.  The examiner explained that the Veteran's current symptoms and objective findings are not consistent with his injuries experienced during military service.

VA must, in addition to applying schedular criteria, take into consideration functional loss of a joint due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination, to include during flare-ups and with repeated use.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Sharp v. Shulkin, 29 Vet. App. 26 (2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).  

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 .

However, in the present claim, the January 2010 VA examiner found evidence of tenderness and abnormal weight bearing, but not painful motion, swelling, instability, or weakness.  In addition, the examiner concluded that the Veteran's symptoms did not cause him moderate, moderately severe, or severe functional loss with regard to any activities.  Furthermore, the Veteran did not report that he experiences flare-ups in regard to his right foot disability during this examination.  Thereafter, during the October 2016 VA examination, the Veteran reported moderate pain in his right foot as well as flare-ups of such pain and the examiner found that he had a moderately severe condition of the ball, lateral surface, and heel of his right foot.  However, the examiner concluded that such symptomatology was due to heel spurs and not his service-connected Achilles and peroneus tendonitis.  The examiner further concluded that the Veteran did not have tendonitis of the Achilles or peroneus during such examination.  Therefore, while the Veteran did exhibit some moderate or moderately severe functional loss and the presence of flare-ups due to a right foot condition during this examination, such limitations were persuasively explained as unrelated to his service-connected disability.

Based on the foregoing, the Board finds that a compensable rating for the Veteran's right foot disability is not warranted.  In this regard, for the entire period on appeal, his right foot disability has not been manifested by moderate or more severe symptomatology or functional loss.  The earlier evidence showed some symptomatology, but not an approximation of moderate impairment.  The more recent evidence shows that the condition resolved.  Service connection may remain in effect at a zero percent rating in the event that the condition recurs.  

In his June 2010 notice of disagreement, the Veteran contended that his right foot condition should be rated at a compensable level.  However, as explained above, this level of impairment has not been shown.  In his November 2011 substantive appeal, the Veteran stated that his left foot was the foot with this problem.  However, in the September 2016 decision, the Board denied service connection for a left foot disorder for lack of a current disability.

The Board has also considered all potentially applicable DCs under 38 C.F.R. § 4.71a for rating the Veteran's disability.  However, the January 2010 examiner did not find the presence of any symptoms appropriate for rating under separate DCs.  In addition, the October 2016 VA examiner did not find that the Veteran had any symptoms at all related to his service-connected disability.

In sum, the Board finds that an initial compensable rating and/or separate ratings for the Veteran's right foot disability are not warranted.  While the Board has considered the benefit-of-the-doubt doctrine, as the preponderance of the evidence is against both an initial compensable rating and additional separate ratings, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable rating for bilateral hearing loss is denied.

An initial compensable rating for Achilles and peroneus tendonitis of the right foot is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


